

MSA_ ___________ – OCT Group LLC dd. ____, 2010
 
Master Service Agreement


This Agreement, entered into on the __th of _____ 2010 by and between Adherex,
Inc., duly established and validly existing under the laws of Deleware, having
its seat at 501 Eastowne Drive, Suite 140, Chapel Hill, NC legally represented
by Robert Andrade, acting on the basis of Operating Agreement (hereinafter
referred to as "Adherex”), and OCT Group, LLC, whose principal office is at 845
Third Avenue, 6th Floor, New York, NY, 10022, USA (hereinafter referred to as
‘’OCT’’) represented by President Dmitry Sharov, acting on the basis of
Operating Agreement and Resolution to appoint President.
 
1.0
Definitions

 
 
1.1
‘Agreement’ means this Master Service Agreement (MSA) and any of the
Project-Specific Addenda (PSA) and Work Orders executed by both parties in
writing and attached thereto.

 
 
1.2
Clinical Study/Trial: Any investigation in human subjects intended to discover
or verify the clinical, pharmacological and/or other pharmacodynamic effects of
an Investigational Product(s), and/or to identify any adverse reactions to an
Investigational Product(s), and/or to study absorption, distribution,
metabolism, and excretion of an Investigational Product(s) with the object of
ascertaining its safety and/or efficacy. The terms “Clinical Trial” and
“Clinical Study” are synonymous.
     

 
1.3
‘Confidential Information’ means any and all information which is now or at any
time hereafter in the possession of one party and which is disclosed (whether
orally or in any material form) to the other party or of which the other party
becomes aware and which relates to the general business or financial affairs or
Intellectual Property Rights of the disclosing party, including without
limitation, information relating to the Services, the Materials, the Protocol,
data, databases, know-how, formulae, processes, designs, photographs, drawings,
specifications, prices, results, software programs and samples and any other
material bearing or incorporating any information relating to the disclosing
party’s business, business affairs, products, employees, consultants,
contractors and marketing information.
     

 
1.4
Regulations for Good Clinical Practice: Order # 266 of the Ministry of
Healthcare of the Russian Federation “On the enactment of the Clinical Practice
rules in the Russian Federation” as of 19 June 2003, Federal Law as of 12 April
2010 # 61-FZ “On Medical Drugs”, National Standard GOST R 52379-2005 of the
Russian Federation (approved by the Order of the Federal Agency of Technical
Harmonization and Metrology), identical to the ICH GCP – Guidelines for Good
Clinical Practice of the International Conference on Harmonization of Technical
Requirements for Registration of Pharmaceuticals for Human Use (Note for
guidance on Good Clinical Practice (CPMP/ICH/135/95)).

 
 
1.5
‘Intellectual Property Rights’ means any and all industrial property rights,
including patents, know-how, trade marks (whether registered or unregistered),
design rights (whether registered or unregistered), utility models, applications
for and rights to apply for any of the same, rights to prevent passing off,
copyright, database rights, topography rights and any other rights in any
invention, discovery or process in any jurisdiction in the world.
     

1.6
Materials means compound(s) or medical devices and documents as referred to in
the Protocol and provided to OCT to enable it to perform the Services under this
MSA.
     

1.7
‘Protocol’ means the clinical trial protocol and other protocols if required,
describing the objective(s), design, methodology, statistical considerations and
organization of the Clinical Trials.




 
OCT:_________
Page 1 of 10
Adherex: _________




--------------------------------------------------------------------------------



MSA_ ___________ – OCT Group LLC dd. ____, 2010
 
 
1.8
Monitoring: The act of overseeing the progress of the Clinical Study, and of
ensuring that it is conducted, recorded, and reported in accordance with the
Protocol, Standard Operating Procedures, Regulations for Good Clinical Practice,
and the Applicable Regulatory Requirements.

 
 
1.9
Services means services on organization and carrying out of the Clinical Trial,
as further specified in the Work Orders attached to this MSA.

 
 
1.10
‘Product’ – the Investigational product

 
 
1.11
Sponsor – a legal entity which takes responsibility for the initiation and/or
management and financing of the Clinical Study; the developer and/or owner of
the Product; the company Adherex.

 
2.0
Scope of Agreement

 
 
2.1
ОСТ agrees to perform at the request of Adherex tasks with regard to the
organization and monitoring of the Clinical trial, gathering and processing
data, regulatory and the logistical activities connected with implementation of
the services to the extent described in detail in the PSAs and Work Orders
hereto, being the exhibits to the Agreement and forming its integral part. The
Clinical trial will be carried in the territory of the Russian Federation.

 
 
2.1
This MSA forms the basis for a working relationship between Adherex and OCT.
This Agreement will be supplemented, in the form of PSAs and Work Orders, as the
need arises. The PSA or the Work Order will contain the detailed requirements
for the Services that are contracted to OCT.

 
3.0
OCT Obligations and Rights

 
 
3.1
ОСТ undertakes to perform the Services under the Protocol, the terms of this
MSA, in accordance with GCP and pursuant to the applicable local regulations.

 
 
3.2
OCT has the necessary contracted consultants with the capability, skills and
expertise to carry out the services set forth in the PSA in accordance with the
Protocol, GCP and all other relevant laws, regulations and guidelines.



 
3.3
OCT agrees to provide to Adherex regular reports on the services performed and
the status of the ongoing trial.



 
3.4
OCT agrees to offer assistance of any kind in professional, organizational and
administrative issues as well as in any other aspects relating to conduct of the
Clinical Trial.
     

 
3.5
OCT agrees to provide the delivery of the investigational product to the
Investigation Sites. Amount of the Product and order of the shipment of the
Product to the Investigation Sites will be agreed upon by the Parties
additionally, after OCT submits and Adherex approves the elaborated Protocol.
     

 
3.6
Project Team. Stanislav Linkevich will serve as Project Manager for the duration
of the trial unless Mr. Linkevich employment is terminated with OCT or Adherex
is not satisfied with Mr. Linkevich's performance. Irina Petrova will serve as
Project Supervisor for the duration of the trial unless Ms. Petrova's employment
is terminated with OCT or Adherex is not satisfied with Ms. Petrova's
performance. Any change in key project team members, (e.g. Project
Manager/Supervisor or CRAs) will be approved by Adherex.




 
OCT:_________
Page 2 of 10
Adherex: _________

 
 
 

--------------------------------------------------------------------------------

 


MSA_ ___________ – OCT Group LLC dd. ____, 2010
 
 
3.7
OCT undertakes to return to Adherex all Materials provided earlier by Adherex
after the end of the Clinical Trial. Adherex shall cover the expenses connected
with the return of the Materials.
     

 
3.8
OCT shall have the right to require from Adherex any additional information
necessary to perform the Services under this MSA. In case the required
information is not provided or provided not in full, OCT shall have the right to
postpone the Services under this MSA.

 
4.0
Adherex Obligations and Rights


 
4.1
Adherex shall provide all the required documents on the basis of which OCT shall
conduct the Clinical Trial.
     

 
4.2
Adherex shall ensure the on-time supply of the product and other relevant
medicines and Materials to be used in the Clinical Trial as per the study
protocol.
     

 
4.3
Adherex shall ensure the timely response to any enquiry of OCT for any
additional documents necessary for the performance of the services under this
Agreement. The service performance in the part connected with the requested
Materials may be put on hold for the time period from the date of inquiry till
the date of Materials receipt.
     

 
4.4
Adherex is responsible for the on time wire transfer to the account of OCT
amount of the payments for the Services. Adherex shall be responsible for the
on-time wire transfers of the investigators’ and sites’ fee and other
pass-through-costs payments.
     

 
4.5
Adherex may request from the Service Provider any information related to the
Services under this MSA.

 
5.0
Compensation

 
 
5.1
The Total cost of the MSA is stated in the PSA which should be considered the
integral part of the Agreement. Changes in scope may be incorporated into this
Agreement upon the written consent of both parties provided that both parties
agree on any additional costs associated with the performance of the changed
Services. Agreement regarding changes in scope should be agreed upon in writing
before the work is performed.

 
 
5.2
Due to the specific nature of the following Services: Drug import, Ongoing
Regulatory submissions, Protocol Amendments, SAE and SUSAR submission and
inability to know the possible number of units may occur, the Parties agree that
the cost of one unit shall be stated in the PSA. Shall there be more than one
unit of the services performed, any and all such services shall be invoiced at
the factual occurrence of units, provided that such services are preliminary
approved by Adherex. These shall not be considered as the increase of the total
cost of the MSA. Corresponding pass-through expenses for the abovementioned
activities also will be invoiced to Adherex on actual basis.

 
 
5.3
All additionally required services will respectively cause increase in the total
cost of the services.

 
 
5.4
In the event of conflict between the terms of this Agreement and the Work Order
the terms of this MSA shall prevail.

 
 
5.5
The Services rendered by OCT under this MSA will be paid for by Adherex on the
basis of the invoices issued by OCT in the course of the Service performance
under this Agreement.

 
 
5.6
Adherex will reimburse OCT for reasonable expenses (PTCs) with appropriate
supporting documentation incurred by OCT in the performance of Services at the
rates specified in the PSA. Travel costs incurred as a result of monitoring the
trial should adhere to OCT’s travel guideline / policy.


 

 
OCT:_________
Page 3 of 10
Adherex: _________

 
 
 

--------------------------------------------------------------------------------

 

MSA_ ___________ – OCT Group LLC dd. ____, 2010
 

 
5.7
The Parties hereby agree that the PTCs estimation in the PSA Budget enclosed
does not include the expenses that can’t be foreseen before the start of the
work. Any and all such expenses shall be subject to the approval of Adherex and
will be invoiced in accordance with additional agreements between parties.

 
 
5.8
All fees/costs in the PSA Budget enclosed are net charges and all applicable
taxes like Custom duty on import of drugs, VAT, service tax, taxes from PTCs,
goods and services tax, if any, would be charged extra.

 
6.0
Invoicing and payment procedure

 
 
6.1
The Parties hereby agree on the following invoicing procedure during the course
of the Service Rendering under this MSA:

 
 
6.1.1
The invoices for the Services (excluding Warehouse) rendered within the
framework of the Clinical Trial will be invoiced at the fulfillment of the
milestones as set forth below:

 
 
a)
Within 30 calendar days from the effective date of this MSA, Adherex agrees to
make an advance payment to OCT in the amount of 10% of the Total Service cost.

 
 
b)
5% of the cost of the Services - upon all sites evaluated and approved by
Adherex.

 
 
c)
10% of the cost of the Services – after obtaining of regulatory approval

 
 
d)
10% of the cost of the Services – 25% patients enrolled

 
 
e)
5% of the cost of the Services - 50% patients enrolled

 
 
f)
5% of the cost of the Services – 75% patients enrolled

 
 
g)
15% of the cost of the Services – 100% patients enrolled

 
 
h)
5% of the cost of the Services – 25% of patients completed treatment, case
report forms monitored and queries resolved.

 
 
i)
5% of the cost of the Services – 50% of patients completed treatment, case
report forms monitored and queries resolved.

 
 
j)
10% of the cost of the Services – 75% of patients completed treatment, case
report forms monitored and queries resolved.

 
 
k)
10% of the cost of the Services – 100% of patients completed treatment, case
report forms monitored and queries resolved.

 
 
l)
5% of the cost of the ServicesDatabase Lock

 
In case Database is not locked within two (2) months of milestone k) above
(“100% of patients completed treatment, case report forms monitored and queries
resolved”) not due to the fault of OCT, OCT shall have the right to invoice the
total amount for this “Database lock” milestone in 2 (two) months after “100% of
patients completed treatment, case report forms monitored and queries resolved”
is completed.
 
 
m)
5% All Sites Closed




 
OCT:_________
Page 4 of 10
Adherex: _________

 
 
 

--------------------------------------------------------------------------------

 


MSA_ ___________ – OCT Group LLC dd. ____, 2010
 
 
6.2
The service invoice will itemize the total number of hours and/or days applied
to the clinical trial during the period of the milestone fulfillment.

 
 
6.3
The invoices for the PTCs incurred within the framework of Service Performance
will be invoiced on monthly basis as follows:

 
At the beginning of the month, but not later than within 15 (fifteen) days of
the beginning of the month, OCT will submit an invoice for services and PTCs
incurred within the framework of service performance within the previous month.
 
Warehouse expenses shall be considered PTCs and shall be invoiced accordingly.
 
 
6.4
Payment of each invoice is due upon receipt by Adherex and is past due thirty
(30) calendar days from receipt of invoice. If Adherex has any valid reason for
disputing any part of the invoice supplied by OCT they will notify OCT within
fourteen (14) calendar days of receipt by Adherex, and if no such notification
is given the invoice will be deemed valid. The portion of OCT’s invoice, which
is not in dispute, will be paid in accordance with the procedures set forth
herein.
     

 
6.5
OCT will provide confirmation documents for all project expenses incurred and
invoiced to Adherex except amounts specified in PSA as fixed. Fixed amounts and
translation cost will be invoiced without supporting documentation.
     

 
6.6
Adherex agrees to make the advanced payments for the following PTCs, shall the
need arise:
     

 
6.6.1
Purchase of concomitant medication. In case advanced payment for purchase of the
concomitant medication is required by the vendor (the drug supplier, Adherex
agrees to pay expenses for purchase of the concomitant medication within 14
(fourteen) working days from receipt of invoice from OCT, provided that OCT will
provide Adherex with request of forthcoming payment and tentative payment date
not later than 15 (fifteen) working days prior to day of expected payment.

 
 
6.6.2
Customs payments. Adherex agrees to make the advanced payments for the customs
and brokers’ fees. The invoices for such payments shall be paid within 14
(fourteen) working days of the receipt date by Adherex.

 
 
6.6.3
Investigators’ fees and Study Sites’ fees. Adherex agrees to make the advanced
payments for investigators’ fees and study sites’ fees provided that OCT shall
submit an invoice with a detailed report on the services performed by the
investigators and the study sites. Such invoice shall be paid within 14
(fourteen) days within the receipt by Adherex.



 
6.7
For any delays with the payments Adherex shall be charged a late fee of 1% of
the total amount overdue for each month of the delay.



 
6.8
OCT has the right to suspend work if payments remain outstanding on undisputed
invoices.

 
 
6.9
The currency of the Agreement is USD. All the payments are to be made in USD.

 
7.0
Period of the Agreement



 
7.1
This Agreement shall take effect on ______, 2010 and shall terminate on June 31,
2013 unless either terminated earlier or extended by the parties pursuant to the
terms of clause 8.0. of this MSA.




 
OCT:_________
Page 5 of 10
Adherex: _________

 
 
 

--------------------------------------------------------------------------------

 


MSA_ ___________ – OCT Group LLC dd. ____, 2010
 
 
7.2
The period of the Clinical Trial shall be specified in the Protocol. In case the
duration of the Clinical Trial is prolonged above the termination date of this
MSA stated in article 7.1., the MSA shall be considered prolonged accordingly.

 
 
7.3
Adherex acknowledges that the deadlines of the Clinical Trial and this MSA might
be postponed not due to the fault of OCT. Adherex agrees to postpone all the
deadlines for a time period equal to the duration of the delays that may incur.

 
8.0
Termination

 
 
8.1
For a period of fourteen (14) days prior to the exercise of the termination
rights in clauses 8.2 or 8.3 below, the parties agree that there will be full
discussion at senior management level between Adherex and OCT to discuss the
relevant issues and to explore alternatives to termination.



 
8.2
This MSA or a PSA and/or Work Order may be terminated by either party by giving
thirty (30) days written notice to the other party.



 
8.3
In the event of termination by Adherex for reasons other than default by OCT,
Adherex shall pay all sums owing to OCT, but unpaid, for work performed to date
of receipt of termination notice, and all agreed and documentally supported
costs associated with the termination itself or with the payments that OCT is
committed to make for the invoices from its subcontractors and partners that
have not been billed at the moment of Termination of the Agreement and are
connected with the service performance under this Agreement, including but not
limited to the expenses for the booked hotels and tickets, courier services,
customs and logistical expenses, all necessary payments to the medical
representatives, Investigators and the Institutions.
     

 
8.4
Either party shall be entitled forthwith to terminate this Agreement or any
PSA/Work Order by written notice to the other if that other is adjudged
insolvent or goes into liquidation (other than for bona fide reconstruction) or
has a receiver appointed over any of its property or assets.

 
 
8.5
If this Agreement is terminated, all WORK ORDERs in existence at the date of
termination shall also terminate unless the parties agree otherwise.

 
 
8.6
In the event of termination of this Agreement for any reason OCT shall promptly
return to Adherex all Information (including unused study drug) provided to OCT
or generated by OCT in connection with the provision of the Services. On
termination of this Agreement for any reason, OCT shall only retain any
Information to the extent and for the duration required by any applicable law,
and shall notify Adherex in writing before destroying such Information.



9.0
Warranties
   

 
9.1
OCT warrants to Adherex that the Services will be performed in accordance with
the standard of care usually and reasonably expected in the performance of such
services.

 
 
9.2
Adherex warrants that it is the legal and beneficial owner and has full title
and interest in the Protocol and to the Materials, or is otherwise licensed to
use the Protocol and Materials, and that OCT’s performance of its obligations
under this Agreement, provided they are undertaken in accordance with this
Agreement and the Protocol and OCT’s use or possession of the Materials for the
purposes of this Agreement will not infringe the rights (including the
Intellectual Property Rights) of any third party.




 
OCT:_________
Page 6 of 10
Adherex: _________

 
 
 

--------------------------------------------------------------------------------

 
 
MSA_ ___________ – OCT Group LLC dd. ____, 2010

10.0
Liabilities and Indemnities

 
 
10.1
Subject to the provisions of clause 10.3 below, Adherex shall fully indemnify
and keep indemnified, OCT against any and all claims, liability, losses, damage,
costs and/or expenses of any nature (including, without limitation, legal costs
and expenses) incurred or suffered by OCT which arise directly out of any
allegation or claim that performance of the Services in accordance with the
terms of this Agreement by OCT constitutes infringement of any third party
Intellectual Property Rights (“IP Claims”).



 
10.2
Subject to the provisions of clause 10.3 below, Adherex shall indemnify and hold
OCT harmless from any third party liability, expenses, costs (including legal
costs), suffered or incurred in connection with any claim, suit or proceeding
brought against OCT so far as it is based on a claim for personal injury
suffered by patients and directly resulting from the performance of the Services
(“Injury Claims”).



 
10.3
The indemnities set out in Clauses 10.1 and 10.2 above shall only apply provided
that:

 
the Services are, at all times, conducted strictly according to the Protocol and
any written instructions delivered by Adherex concerning the administration of
the Materials;
 
the IP Claims and/or Injury Claims do not arise from or are contributed to by
the negligence, willful default or breach of the terms of this Agreement by OCT,
its Affiliates, their representatives or any subcontractors;
 
Adherex is promptly notified in writing of any matter which may give rise to an
IP Claim or an Injury Claim to which these indemnities may apply no later than
10 business days after OCT becomes aware of any such matters.


 
10.4
OCT shall cooperate with Adherex and its legal representatives in the
investigation and defense of any IP Claim or Injury Claim under this MSA. In the
event an IP Claim or Injury Claim is asserted, OCT may elect to choose counsel
independent from that representing Adherex, in which case Adherex shall be
responsible to reimburse to OCT any costs and expenses associated with the IP
Claim or Injury Claim including, but not limited to, legal costs, expert fees
and all related costs.

 
 
10.5
OCT shall indemnify and hold harmless Adherex as a result of a claim or claims
arising from any negligent act, error or omission committed by OCT or by an
employee of OCT or any person or organization acting on behalf of OCT, when so
acting, in the course of services or contractual obligations undertaken by OCT.

 
11.0
Confidential Information

 
In regard to the Confidential Information the Parties shall bear the
responsibility expressly set forth in the Confidentiality and Non-disclosure
Agreement executed by the Parties.
 
The obligations set out in this clause 11 will survive the expiry or termination
of this Agreement.



 
OCT:_________
Page 7 of 10
Adherex: _________



 
 

--------------------------------------------------------------------------------

 
 
MSA_ ___________ – OCT Group LLC dd. ____, 2010
 
12.0
Medical and Regulatory



 
12.1
Both parties shall promptly notify the other party of any governmental
regulatory inspections of which it becomes aware and which relate to the
project. OCT by no means will limit the right of Adherex to be present at any
such inspections. Adherex in accordance with this MSA may delegate OCT the
responsibility for preparation of answers to all questions aroused during
inspection. In such occasion Adherex will provide OCT with all information
necessary to prepare such answers.

 
 
12.2
Adherex may designate representatives who shall, upon reasonable notice to OCT,
have access to and shall be permitted to review all documents, information, data
and/or Materials specifically related to the conduct of the clinical trial under
this MSA.

 
13.0
Independent Contractor Status

 
 
13.1
It is understood and agreed that OCT is an independent contractor and will not
have any rights to any of Adherex’s benefits. OCT agrees to make any payments or
withholding required by the Inland Revenue, social security and any related
statutes or regulations.

 
 
13.2
It is further understood that OCT is not an agent of Adherex and Adherex is not
an agent of OCT and neither party is authorized to bind the other party with
respect to any third party.

 
14.0
Conflicts of Interest

 
 
14.1
OCT represents that there is no conflict of interest between performance of this
MSA and the performance of services by OCT for any other party. In the event
that OCT believes that there is any such conflict, or any such conflict arises
during the term of this MSA, OCT will immediately notify Adherex, which may, at
its sole discretion, immediately terminate this Agreement without liability to
OCT.

 
15.0
Force Majeure

 
 
15.1
Neither party shall be liable for delay in performing or failure to perform
obligations under this Agreement if such delay or failure results from
circumstances outside its reasonable control (“Force Majeure”). In such
circumstances, the party affected by the event of Force Majeure shall promptly
notify the other party of the Force Majeure and shall take all reasonable steps
to mitigate its effects.

 
 
15.2
Subject to compliance with the provisions of clause 15.1 above, an incident of
Force Majeure shall not constitute a breach of this MSA and the time for
performance shall be extended accordingly; however, if it persists for more than
30 days:

 
 
a)
the parties may enter into discussions with a view to alleviating its effects
and, if possible, agreeing on such alternative arrangements as may be reasonable
in the circumstances; or

 
 
b)
the party not in default may immediately, on notice to the other party,
terminate this MSA and the provisions of clause 8.0 shall apply.

 
16.0
Notices

 
 
16.1
Any notice will be in writing and will be given by registered mail, return
receipt requested, or hand delivered to the other party at the address given on
this agreement or to such other address as may be substituted by notice. If sent
by mail, notice will be effective on the date of receipt. Other communication
may be by a variety of means including telephone, fax, email, etc.




 
OCT:_________
Page 8 of 10
Adherex: _________


 
 

--------------------------------------------------------------------------------

 

MSA_ ___________ – OCT Group LLC dd. ____, 2010
 
17.0
General Provisions

 
 
17.1
This Agreement and the obligations of the parties shall be governed by and
construed in accordance with the governing law of USA. All controversies on this
agreement should be solved under the jurisdiction of the New York City courts.

 
 
17.2
Neither party may subcontract or assign any of its obligations or rights under
this MSA without the prior written consent of the other party, save that each
Party may assign its rights and/or obligations hereunder to any of its
Associated Companies. Save for such permitted assignees, no person who is not a
party to this agreement shall be conferred any rights under it.

 
 
17.3
The headings in this Agreement are for reference purposes only; they will not
affect the meaning or construction of the terms of this Agreement.

 
 
17.4
If any parts or part of this Agreement are held to be invalid, the remaining
parts of the Agreement will continue to be valid and enforceable.

 
 
17.5
Any action of any kind by either party arising out of this Agreement must be
commenced within one (1) years from the date the right, claim, demand, or cause
of action shall first arise.



 
17.6
This Agreement contains the complete and exclusive understanding of the parties
with respect to the subject matter hereof. No waiver, alteration or modification
of any of the provisions hereof will be binding unless in writing and signed by
a duly authorized representative of the party to be bound. Neither the course of
conduct between the parties nor trade usage will act to modify or alter the
provisions of this Agreement.



 
17.7
This Agreement has been executed and signed in two counterparts, one for each
Party. The counterparts have equal juridical force.

 
18.0
Exhibits

 
 
18.1
This MSA has the following exhibits attached hereto and incorporated herein:

 
 
1.
EXHIBIT 1. - PSA to MSA_ Adherex – OCT Group LLC dd. ____, 2010

 
19.0
Legal Address and Banking Details of the parties

 
20.1. OCT Legal Address and Banking Details
 
OCT Group, LLC
845 Third Avenue, 6th Floor,
New York, NY 10022, USA
 
20.2 Adherex Legal Address and Banking Details
 
Adherex, Inc.
501 Eastowne Drive, Suite 140
Chapel Hill, NC 27514, USA



 
OCT:_________
Page 9 of 10
Adherex: _________

 
 
 

--------------------------------------------------------------------------------

 
 
MSA_ ___________ – OCT Group LLC dd. ____, 2010
 
Bank
Swift/Bic:
Iban:
 
Signatures of the Parties


OCT Group, LLC


Signature: /s/ Dimitry Sharov


Name: Dimitry Sharov


Title: President
 
 
Adherex
 
Signature: /s/ Rosty Raykov


Name: Rosty Raykov


Title: Chief Executive Officer



 
OCT:_________
Page 10 of 10
Adherex: _________

 
 
 

--------------------------------------------------------------------------------

 